WILHOIT, Judge,
concurring in result.
I concur in the majority opinion insofar as it reverses the trial court’s judgment for failure to instruct on the defense of execution of a public duty [KRS 503.040(2)(b) ]. Although no such instruction was offered by the appellant, it appears that the trial court was otherwise sufficiently presented with a request for an instruction of this nature. I do not believe the trial court abused its discretion in excluding portions of the testimony of Mr. Morris and the testimony of Mr. Despain.